DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-4 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WALSH et al. (US 2013/0032283).
	Regarding claim 1, WALSH teaches a first laminating station 40, a second laminating station 68 downstream from the first laminating station, at least one applicator 70 (functionally capable of applying some general release material) between the first and second laminating stations, and a delaminating station 78 downstream from the second laminating station that are capable of performing the intended use limitations claimed (fig. 1; paras. 27, 34, and 37); wherein the laminating stations, at 
	Regarding claims 2 and 3, the apparatus of WALSH is functionally capable of tearing a first web second and a second web section without any cutting (para. 37).
	Regarding claim 4, the apparatus of WALSH is functionally capable of applying silicone (para. 35).
	Regarding claims 6-14, the apparatus of WALSH is functionally capable of performing the intended uses and working upon the materials claimed (fig. 1).
	Regarding claims 15-17, WALSH teaches a third laminating station 90 positioned downstream from the delaminating station that is capable of performing the intended uses upon the materials claimed (fig. 1; para. 43).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WALSH, as applied to claim 1 above.
	Regarding claim 5, WALSH teaches only a first applicator 70 (fig. 1; para. 35).  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to add a second or more applicators because duplicating apparatus components has been held per se obvious (MPEP 2144.04), where the apparatus of the prior art is functionally capable of the intended use operation claimed.
per se obvious (MPEP 2144.04), where the apparatus of the prior art is functionally capable of performing the intended use limitation claimed.  Three such applicators would be equivalent to an applicator that is functionally capable of applying release material, and an applicator upstream and an applicator downstream would be functionally capable of applying adhesive material in a variety of intended use patterns on a material web being worked upon.


Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive.
In response to applicant's argument that WALSH does not teach a release material received in a material applicator, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  WALSH teaches applicators that dispense a liquid material.  Any liquid applicator is functionally capable of applying a liquid release material, so the applicator of WALSH anticipates the claimed structure.  A prior art reference need not teach a material being worked upon in order to anticipate a structural limitation.
In response to applicant's argument that WALSH does not teach “without there being any cutting in the second web…” because WALSH teaches die cuts 60 in the web 34, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  WALSH does not teach any cutting via the apparatus disclosed, so meets the claim.  If it is applicant’s assertion that the claim is not anticipated because WALSH does not teach working upon an uncut material, the prior art need not teach a material worked upon in order to anticipate the claim.  It should be noted that in a method claim the prior art must disclose a material claimed, where an apparatus need only be functionally capable of working upon a material claimed in order to anticipate a structure claimed.
Applicant argues that claim 3 is not obvious over WALSH, so is not properly rejected under 35 U.S.C. 103.  The rejection of claim 3 is an anticipation rejection under 35 U.S.C. 102.
Applicant argues that it would not have been obvious to one of ordinary skill in the art to duplicate a fluid applicator of WALSH.  It has been held per se obvious to duplicate parts of a prior art apparatus (MPEP 2144.04).  It is not inventive to add more and more of the same apparatus (applicator) component.  Adding a third, or fourth, or fifth applicator in a web processing stream does not provide any unexpected results.  As this has been held per se obvious, the burden has shifted to the applicant to show that it would not have been obvious to one of ordinary skill in the art to duplicate parts.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605.  The examiner can normally be reached on 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        May 22, 2021